Citation Nr: 1140160	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  10-03 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for sensory deficit and motor weakness involving the sciatic nerve of the right leg.

2.  Entitlement to a rating in excess of 20 percent for residuals of a thoracic spine fracture, with post traumatic arthritis and intervertebral disc syndrome.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to April 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In July 2010, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

Also, during the July 2010 Board hearing, the Veteran's representative stated that the Veteran's disc disease had spread to his lumbar spine.  The issue of service connection for disc disease of the lumbar spine, as secondary to service-connected thoracic spine fracture, with post traumatic arthritis and intervertebral disc syndrome, has thus been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  





REMAND

During the July 2010 Board hearing, the Veteran testified that the service-connected disabilities on appeal had worsened over the previous two years.  Specifically, the Veteran reported that he now had three or four herniated discs, compared with only one herniated disc two years prior.  In this regard, the most recent examination of the Veteran's service-connected disabilities in connection with his claims for increase is a QTC examination dated in October 2008.  

When a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995). 

In this case, the Veteran's testimony in July 2010 regarding the worsening symptomatology of his service-connected thoracic spine and right leg disabilities is a sufficient assertion of increase in severity to warrant new VA examinations.  Therefore, the issues must be remanded for new VA examinations. 

Also, the Veteran testified that he was currently being treated for his service-connected disabilities at the Houston VA Medical Center (VAMC).  While the claims file currently includes treatment records from the Houston VAMC dated to June 2009, the Veteran's testimony indicates that more recent records of VA treatment are available.  Hence, the RO should obtain any records of treatment for the Veteran's service-connected disabilities on appeal since June 2009.

Furthermore, during the July 2010 hearing, the Veteran's representative asserted that the Veteran could no longer work in his occupation as a construction worker as a result of his service-connected disabilities.  A TDIU claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the question of TDIU is raised by the record, and it is appropriate for the Board to address this matter. 

In this regard, the record does not contain an opinion as to whether the Veteran's service-connected disabilities alone, and not in conjunction with any nonservice-connected disabilities, make him unemployable for VA purposes.  An award of TDIU must be based on whether the Veteran is unemployable due to his service-connected disabilities, to include in capacities other than the one(s) in which he most recently worked.  As such, a VA opinion as to the Veteran's employability must also be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA medical records related to the Veteran's back and leg disabilities dated from November 2008 to the present from the Houston VA Medical Center (VAMC) and San Antonio VAMC and all associated outpatient clinics.  All records and/or responses received should be associated with the claims file.

2.  Schedule the Veteran for VA spine and neurological examinations to determine the current severity of his service-connected right lower extremity and thoracic spine disorders.  The claims folder must be provided to each examiner in conjunction with the examinations.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include those required to objectively document neurologic manifestations of the Veteran's service-connected disorders must be accomplished.  As to all information requested below, a complete rationale for all opinions must be provided. 

The examiner conducting the neurological examination must state whether the Veteran's sensory deficit and motor weakness involving the sciatic nerve of the right lower extremity is manifested by mild, moderate, moderately severe, or severe (with marked muscular atrophy) incomplete paralysis of the sciatic nerve.

The examiner conducting the spine examination must state whether there is any evidence of favorable or unfavorable ankylosis of the spine, and determine range of motion, in degrees, noting by comparison the normal ranges of motion of the spine.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's thoracic spine disorder, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Furthermore, an opinion must be given as to whether any pain associated with the Veteran's thoracic spine disorder could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.  It must also be noted whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71a, and the frequency and total duration of such episodes over the course of the past 12 months. 

3.  Schedule the Veteran for an examination to determine whether his service-connected disabilities result in unemployability.  The claims file must be made available to the examiner in conjunction with the examination..  Following a review of the service and post service medical records, the VA examiner must state whether the Veteran is unable to obtain or retain employment due solely to his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disabilities.  The opinion must be based on the review of the claims file, to include any VA examination reports of record.  A complete rationale must be provided for any opinions expressed.  

4.  Notify the Veteran that it is his responsibility to report for all examinations and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of one or more of his claims.  See 38 C.F.R. § 3.655 (2011).  If the Veteran does not report for any scheduled examination, obtain documentation showing that notice scheduling the examination was sent to the last known address of record, and indicate whether any notice that was sent was returned as undeliverable.

5.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If the benefits sought remain denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

